DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 02/18/2022.  
Claim 1 is presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings submitted on 02/18/2022 are accepted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being anticipated by claims of U.S. Patent No. 10,726,954 (hereinafter PAT). 
Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:
Regarding independent claim 1: 
A method comprising: accessing a respiratory disease risk model comprising a logistic regression function trained to predict a respiratory disease risk for a geographic region (PAT claim 1, accessing a respiratory disease risk model trained using training data received for a geographic region) based on an impact of environmental measurements within the geographic region on an expected incident of medication usage events (PAT claim 1, the respiratory disease risk model comprising a negative binomial submodel trained to predict an expected incidence of medication usage events for a user in the geographic region at a receipt time and a land use regression submodel trained to predict air quality data and meteorological data for the geographic region at the receipt time) for a user within the geographic region (PAT claim 1, identifying a user at a current receipt time and a location of the user in a geographic region), 
the respiratory disease risk model trained using a dataset of geographic regions, wherein each geographic region of the training dataset is associated with one or more environmental parameters (PAT claim 1, inputting, to the trained respiratory disease risk model, the predicted air quality data and the meteorological data) and is labeled with an expected incidence of medication usage events and a respiratory disease risk (PAT claim 1, a land use regression submodel trained to predict air quality data and meteorological data for the geographic region at the receipt time…generate an expected incidence of medication usage events for the identified user; 
claim 7, a shared frailty submodel correlating user data for the identified user, air quality data and meteorological data for the geographic region of the identified user with the expected incidence of medication usage of the identified user as a function of user location and previous incidences of medication usage); 
generating a respiratory disease risk for a given geographic region (PAT claim 1, a land use regression submodel trained to predict air quality data and meteorological data for the geographic region; claim 2  air quality data predicted by the land use regression submodel includes at least one of hourly air quality information and daily air quality information) by inputting one or more environmental measurements for the given geographic region to the respiratory disease risk model (PAT claim 1, inputting, to the trained respiratory disease risk model, the predicted air quality data and the meteorological data for the current receipt time to generate an expected incidence of medication usage events for the identified user); and 
sending a respiratory disease risk notification to a computing device associated with a user in the geographic region including the respiratory disease risk and the expected incidence of medication usage events for the given geographic region (PAT: claim 1, sending a respiratory disease risk notification to a computing device associated with the identified user in the geographic region including the recommended action and the expected incidence of medication usage events).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Skardon (US 6,693,546), in view of Brimer et al. (US 2013/0317379; hereinafter Brimer).
Regarding independent claim 1, Skardon teaches a method (claim 1; Fig. 7, air/asthma advice method) comprising:
accessing a respiratory disease risk model comprising a logistic regression function trained to predict a  for a geographic region based on an impact of environmental measurements within the geographic region on an expected incident of medication usage events for a user within the geographic region (
col. 10, ll. 19-27, employs artificial intelligence (AI) to generate the air/asthma advice responses. The precise policies to be employed for the AI reasoning portion of generation module 504 {respiratory disease risk model};
Fig. 7 & col. 11, ll. 44-52, At 704, a registered patient client… provides collected allergen data for a monitored location {a geographic region} to the air/asthma advice server. The monitored location may be dynamically identified for the air/asthma advice server. At 706, air/asthma advice server retrieves air quality and related data for a general area surrounding the monitored location),
Although Skardon teaches generates respiratory disease advice, i.e., air/asthma advice, for the patient client, Skardon does not explicitly teach predict a respiratory disease risk, in an analogous art of medicament devices, Brimer teaches predict a respiratory disease risk (
[0089], The data input module 420 also receives metadata for each spirometry test, user symptoms, medication usage, or other input data. In one aspect, the metadata includes geo-location data, such as the date, time, and location of the user during the spirometer test. The location may be obtained from GPS data of the computing device or derived from the communications network of the computing device. The metadata also includes environmental data, including but not limited to the temperature, barometric pressure, humidity, air quality index, local allergen and pollutant data (e.g. pollen counts, mold counts, etc.)… [0091], the data output module provides health assessment or risk assessment level interface to the user. In one aspect, the health or risk level of a user may be determined by comparing results from one or more spirometry tests to predicted test results. In this aspect, deviation from the predicted results may cause a change in the health or risk level assessment. The health or risk level assessment includes aggregated symptom data along with spirometry results, location and environmental data, weather data, and other relevant data. In one embodiment, the health or risk level assessment is provided on a continuous spectrum having a range from 0% to 100%, where a greater percentage is indicative of increase risk).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Skardon and Brimer before them, to improve Skardon’s respiratory disease advice with Brimer’s risk level assessment. The motivation of doing so would be for the benefits of allowing the user to establish an action plan (Brimer, [0094], what actions to take based upon PEF, FEV1, or risk assessment level results) and establish a schedule for taking medications including identifying what medication is to be added, the dosage, frequency, and other relevant information (Brimer, [0113]).
The combination of Skardon and Brimer further teaches
 the respiratory disease risk model trained using a dataset of geographic regions, wherein each geographic region of the training dataset is associated with one or more environmental parameters (Skardon, claim 1, receiving particulate data collected at an interior location; retrieving air quality data for an exterior surrounding area of the interior location…based at least in part on the combination of the received particulate data of the interior location and the retrieved air quality data of the exterior surrounding area;
col. 4, ll. 11-30, retrieves the air quality data from remote servers 122. Examples of air quality data include air pollution data (such as ozone, oxides of nitrogen, oxides of sulphur, photochemical smog), weather data (such as humidity, temperature, and barometric pressure), natural phenomenons (such as pollen level, occurrence of sandstorm, tornado, forest fire), man-made pollution events (such as agricultural burns); claim 14, additional data being collected contemporaneously with said particulate data) and is labeled with an expected incidence of medication usage events and a respiratory disease risk (
Skardon, Fig. 7 & col. 11, ll. 44-52, At 704, The monitored location may be dynamically identified for the air/asthma advice server. At 706, air/asthma advice server retrieves air quality and related data for a general area surrounding the monitored location
Skardon, Abs., allow the allergen data to be provided to an air/asthma advice server, to generate air/asthma advice for an asthma patient, taking into consideration the allergen data as well as air quality data for a surrounding outdoor area of the indoor location); 
generating a respiratory disease risk for a given geographic region by inputting one or more environmental measurements for the given geographic region to the respiratory disease risk model (Skardon, Fig. 7 & col. 11, ll. 44-52, The monitored location may be dynamically identified for the air/asthma advice server. At 706, air/asthma advice server retrieves air quality and related data for a general area surrounding the monitored location); and 
sending a respiratory disease risk notification to a computing device associated with a user in the geographic region including the respiratory disease risk and the expected incidence of medication usage events for the given geographic region (Skardon, Fig. 7 & col. 11, ll. 59-61, At 710, performed immediately or in due course, the air/asthma advice server delivers the air/asthma advice for the patient client;
Brimer, [0112]-[0114], the medication module 434 alerts patients to take medication through text messages, emails, social media messages, as well as mobile phone alerts/notifications or app alerts/notifications. In addition, the medication module 434 includes “snooze” functionality where a user can postpone or delay their medication alert if they are unable to take their medication at that time. For example, the application 416 can be configured to remind the user again with another alert in a set period of time (e.g. 15 min, 30 min, 60 min, etc.). The medication module 434 also generates one or more user interfaces to accept input by the user to confirm that the medication was taken. The medication module 434 will then log this event as well as any relevant time/location/environmental data).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571) 272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138